BEAUCHAMP, Judge.
Appellant was charged with the sale of intoxicating liquor in a dry area and assessed a fine of $500.
The facts of the case would sustain the jury’s verdict if the trial had been conducted without the commission of reversible error.
Appellant took the witness stand in his own behalf and denied the sale. His Bill of Exception No. 1 shows that on cross-examination he was asked if he had ever had any for sale, and whether or not that business had ever gotten him into trouble before. The court overruled the objection to this question and the comity attorney went further into the matter by. asking him if he had, in August of 1945, been tried and convicted of a liquor law violation in the county court. The court then withdrew this evidence from the jury and instructed them not to ' consider it. The defendant pressed his objection and asked the court for a mistrial because of the incident above detailed.
It will not be necessary to discuss other complaints presented in the appeal. The asking of the question could not be cured by the court’s instruction. See Bowers v. State, 138 Tex.Cr.R. 98, 134 S.W.2d 675; Vannoy v. State, 155 S.W.2d 368, 142 Tex. Cr.R. 543, and authorities discussed in these two opinions.
The judgment of the trial court is reversed and the cause is remanded.